  Case 5:20-mj-00054-JCH Document 3-1 Filed 10/27/20 Page 1 of 3 Pageid#: 4




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                               HARRISONBURG DIVISION

UNITED STATES OF AMERICA                              )
                                                      )
                                                                            5:20mj54
               v.                                     )      Case No.
                                                      )
CHRISOVALANTIS LAKHIANI,                              )
         Defendant.                                   )

                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Kelly C. Good, do state as follows:

   1. On or about September 27, 2020, I responded to the area of Milepost 44 on Skyline Drive

       near Crescent Rock Overlook, which is located in the Shenandoah National Park, for a

       report of a domestic argument. I located a silver-colored passenger vehicle with its hazard

       lights on pulled over in the northbound lane. I observed two individuals outside of the

       vehicle, one male and one female.

   2. The female approached me and appeared to be crying. The male was in the brush on the

       side of the road. The male stated, “is there a taxi service or shuttle service? I just want to

       get out of here.” I asked if the female was okay. She nodded yes and I put her in the back

       of my vehicle.

   3. I identified the male as Chrisovalantis LAKHIANI by his valid District of Columbia

       driver’s license (DL# 3687208). LAKHIANI stated that he owned the vehicle.

   4. I later identified the female as                        . While talking with               she

       explained to me that she and LAKHIANI had been fighting on and off since the day prior.

       She called 911 because she was afraid that LAKHIANI was going to run them off the road

       and because, at one point, LAKHIANI told her that he would just jump off an overlook.

                    told me that LAKHIANI had broken up with her a few days before coming out
Case 5:20-mj-00054-JCH Document 3-1 Filed 10/27/20 Page 2 of 3 Pageid#: 5




    to the park, but then unexpectedly showed up at her apartment on September 26, 2020, the

    day before the incident. LAKHIANI and               then traveled to Shenandoah National

    Park for a few days. LAKHIANI began verbally fighting with her on September 26, 2020

    and it continued into Sunday, September 27, 2020, the day of the incident.

 5. While meeting with               she showed me a video that she had taken of her and

    LAKHIANI on Skyline Drive just prior to calling 911.                  stated she began to

    record it after realizing LAKHIANI was not behaving rationally.              indicated she

    was afraid to be in the vehicle with LAKHIANI and that she had repeatedly asked

    LAKHIANI to pull the car over so they could talk about things. The video provided by

              indicates that during their argument, LAKHIANI revs the engine of his vehicle

    and screams at             “Be quiet! Stop, Stop!” At one point there is an audible slap in

    the video, followed by           asking, “Ow, so you’re going to hit me? You’re going to

    hit me?” LAKHIANI then says, “Yep. Cause I’m crazy!”

 6. The video continues, and              continues to beg LAKHIANI to pull the car over.

    LAKHIANI continues to drive the vehicle and there is audible revving of the engine.

 7. During a subsequent interview on September 28, 2020,                   acknowledged that

    LAKHIANI had hit her while in the vehicle and that the assault occurs at approximately

    the four-minute mark on the video.             subsequently provided pictures of the slap

    mark resulting from LAKHIANI’s assault.


                                     CONCLUSION

 8. Based upon the foregoing facts, I respectfully submit that there is probable cause to

    conclude that on or about September 27, 2020, Chrisovalantis LAKHIANI did violate
  Case 5:20-mj-00054-JCH Document 3-1 Filed 10/27/20 Page 3 of 3 Pageid#: 6




       Title 18, United States Code, Section 113(a)(4), Assault by Striking, Beating, or

       Wounding.


                                              OATH
The information in this affidavit is true to the best of my knowledge and belief.

                                              Respectfully submitted,

                                              s/Kelly C. Good
                                              Kelly C. Good
                                              U.S. Park Ranger
                                              Shenandoah National Park


Received by reliable electronic means, and sworn and attested to by telephone on
      27th
this _______ day of October 2020.


                                              _____
                                              ____________________________________
                                                 __
                                                 ____________________
                                                 __                __ ___ __ _______
                                                                   __        _
                                              JOEL
                                                EL
                                                EL C. HOPPE
                                              UNITED STATES MAGISTRATE JUDGE
